Exhibit 99.2 STARFIELD RESOURCES INC. AUDITED CONSOLIDATED FINANCIAL STATEMENTS February 28, 2011 KPMG LLP Chartered Accountants Bay Adelaide Centre 333 Bay Street Suite 4600 TorontoONM5H 2S5 Canada Telephone (416) 777-8500 Fax(416) 777-8818 Internet ww.kpmg.ca INDEPENDENT AUDITORS’ REPORT To the Shareholders of Starfield Resources Inc. We have audited the accompanying consolidated financial statements of Starfield Resources Inc., which comprise the consolidated balance sheet as at February 28, 2011, the consolidated statements of operations and comprehensive loss, cash flows and shareholders’ equity for the year then ended, and notes, comprising a summary of significant accounting policies and other explanatory information. Management's Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with Canadian generally accepted accounting principles, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor's Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform an audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, we consider internal control relevant to the entity's preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audit is sufficient and appropriate to provide a basis for our audit opinion. KPMG LLP is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative (“KPMG International”), a Swiss entity. KPMG Canada provides services to KPMG LLP. Page 2 Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the consolidated financial position of Starfield Resources Inc. as at February 28, 2011 and its consolidated results of operations and its consolidated cash flows for the year then ended in accordance with Canadian generally accepted accounting principles. Other Matters The consolidated financial statements of Starfield Resources Inc. for the year ended February 28, 2010, were audited by another auditor who expressed an unmodified opinion on those statements on April 9, 2010. Chartered Accountants, Licensed Public Accountants Toronto, Canada April 22, 2011 Consolidated Balance Sheets As at February 28, 2011 and February 28, 2010 (in thousands of Canadian dollars) February 28, February 28, ASSETS Current Assets Cash $ $ Amounts receivable Prepaid expenses and deposits (Note 3) Total current assets Mineral properties (Note 4) Equipment (Note 5) Total assets $ $ LIABILITIES Current Liabilities Accounts payable and accrued liabilities $ $ Total current liabilities Deferred compensation (Note 9) - Future income tax liability (Note 6) SHAREHOLDERS' EQUITY Share capital Contributed surplus Warrants Deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ Nature of operations (Note 1) Commitments (Note 10) The accompanying notes are an integral part of these financial statements. On behalf of the Board: (signed) Director (signed) Director Norman Betts Shirley Mears STARFIELD RESOURCES INC. - 4 Consolidated Statements of Operations and Comprehensive Loss For the years ended February 28, 2011 and February 28, 2010 (in thousands of Canadian dollars except loss per share) Expenses General and administrative Consulting $
